Citation Nr: 0310353	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of osteotomy and neurectomy of the third metatarsal 
and arthroplasty of the fifth toe of the right foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a matricectomy of the first and fifth 
toenails and arthroplasty of the fifth toe of the left foot.

3.  Entitlement to an increased (compensable) disability 
rating for pelvic inflammatory disease.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to August 
1987.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO).

The record reflects that the veteran was scheduled for a 
personal hearing at the RO on April 10, 2000.  The veteran, 
however, was unable to attend that hearing and it was 
rescheduled for April 25, 2000.  The veteran failed to report 
for the hearing and, through her representative, she 
requested that her hearing again be rescheduled.  Without 
explanation, the veteran failed to report for the hearing 
scheduled for May 15, 2000, and neither she nor her 
representative has requested any further rescheduling.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2002).

This case was previously before the Board and was remanded to 
the RO in April 2001 for additional evidentiary development, 
as well as to comply with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The additional development was 
completed, and in November 2002 the RO issued a Supplemental 
Statement of the Case which continued to deny the veteran's 
claims.  The case has been returned to the Board for 
appellate action.  




FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's service-connected right foot disability is 
manifested by pain on use and is productive of no more than 
moderate impairment.  

2.  The medical evidence of record indicates that the 
veteran's service-connected left foot disability is 
manifested by pain on use and is productive of moderate 
impairment.  

3.  The medical evidence of record indicates that the 
veteran's pelvic inflammatory disease is asymptomatic and is 
not characterized by symptoms that require continuous 
treatment.  

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's right and left foot 
disabilities and pelvic inflammatory disease, so as to render 
impractical the application of the regular schedular 
standards.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected right foot disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2002).

2.  The criteria for a 10 percent evaluation for the service-
connected left foot disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

3.  The criteria for a compensable evaluation for pelvic 
inflammatory disease have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.116, Diagnostic Code 7614 (2002).

4.  The criteria for an increased disability ratings for 
right and left foot disabilities and pelvic inflammatory 
disease on an extraschedular basis have not been met.  
38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for three service-connected disabilities.  For 
consistency and economy, the Board will employ the terms 
"right foot disability" and "left foot disability" to 
represent the service-connected residuals of an osteotomy and 
neurectomy of the third metatarsal and arthroplasty of the 
fifth toe of the right foot and the service-connected 
residuals of a matricectomy of the first and fifth toenails 
and arthroplasty of the fifth toe of the left foot, 
respectively.  

In the interest of clarity, the Board will initially address 
matters relevant to all of the issues currently being 
decided.  The Board will then separately address each issue 
currently being decided, giving the factual background, the 
relevant VA law and regulations, an analysis of the claim, 
and a decision.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply this standard in adjudicating the 
veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to her appeal in the February 
2000 Statement of the Case (SOC), and the November 2002 
Supplemental Statement of the Case (SSOC).  

Crucially, the veteran was notified by letter from the RO in 
April 2001 of the evidence necessary to substantiate her 
claims as well as the evidence she was expected to obtain and 
which evidence VA would obtain.  That three page letter 
specifically explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of her and of VA in 
connection with her claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes VA 
and private treatment records and reports of VA examinations.  
The RO has completed the development requested in the Board's 
April 2001 remand.  
There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and her 
representative have pointed to none, and the Board has 
identified none.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claims.  As noted in the Introduction, the RO, on two 
occasions, rescheduled hearings at the veteran's request; 
however, she failed to report to the hearing in May 2000.  
Her representative has submitted a brief on her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  
See 38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2002).  

1.  Entitlement to an increased disability rating for 
residuals of osteotomy and neurectomy of the third metatarsal 
and arthroplasty of the fifth toe of the right foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a matricectomy of the first and fifth 
toenails and arthroplasty of the fifth toe of the left foot.

Relevant law and regulations

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Specific rating criteria

The veteran's right and left foot disabilities have each been 
evaluated under Diagnostic Code 5284.  This provision 
provides for a 10 percent rating for a moderate foot injury, 
a 20 percent rating for a moderately severe foot injury, and 
a 30 percent rating for a severe foot injury.  With actual 
loss of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  

When foot disability involves malunion or nonunion of tarsal 
or metatarsal bones, a 30 percent evaluation is assigned for 
severe disability, a 20 percent is assigned for moderately 
severe disability, and a 10 percent evaluation is assigned 
for moderate disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2002).

Words such as "moderate", "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. 4.6 (2002).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

Factual background

In a January 1992 decision, the Board granted service 
connection for residuals of multiple surgical procedures of 
both feet in service.  Thereafter, in July 1992, the RO 
assigned noncompensable evaluations for residuals of an 
osteotomy and neurectomy of the third metatarsal and 
arthroplasty of the fifth toe of the right foot, and 
residuals of a matricectomy of the first and fifth toenails 
and arthroplasty of the fifth toe of the left foot.  In June 
1993, the RO increased the evaluation for the service-
connected right foot disability to 10 percent.  

The veteran's claim for an increased rating for her service-
connected right and left foot disabilities was received on 
May 19, 1999.  On VA examination in July 1999, the veteran 
complained of right foot pain, especially during cold and 
damp weather, as well as when ascending stairs.  On 
examination, there was pain on weight bearing and palpation.  
There was also a generalized dryness of the skin of the feet 
with no heavy callus formation.  The left great toenail was 
absent.  There was a rudimentary toenail of the left little 
toe.  The examiner indicated that it was expected that there 
would be increased pain and decreased endurance with a lot of 
walking and prolonged standing.  Gait was normal and she was 
able to do all ranges of motion.  X-ray of the feet revealed 
bilateral hypoplasia of the heads of the 5th proximal 
phalanges, apparently developmental, and minimal sclerosis in 
the neck of the right 3rd metatarsal, consistent with the 
history of prior surgery.  The diagnoses were post operative 
change of the right 3rd metatarsal, status post matricectomy 
of the left great and little toes and xerosis of both feet.  

The veteran was afforded another VA examination in January 
2002, based on instructions contained in the Board's April 
2001 remand.  The veteran complained of a continuation of 
foot pain.  She was currently not using any orthodics.  She 
no longer used any ointments and denied any use of anti-
inflammatories on a regular basis.  She indicated that her 
symptoms increased in the wintertime secondary to increased 
dampness from heavy sock wear.  There were complaints of pain 
at the level of the ankle and hindfoot region.  The pain was 
primarily at the level of the forefoot.  She denied any 
dysesthesia and reported pain and burning on a daily basis.  
She was noted to be ambulatory without any assistive devices.  
Primarily she wore sneakers and loafers and avoided wearing 
any dress shoes with heels.  She reported that she was unable 
to put weight on her feet for any prolonged period of time 
and that she could not walk for any distance without having 
to stop secondary to foot pain.  She estimated that she could 
walk approximately 100 yards before having to stop secondary 
to foot pain.  

Physical examination noted that the veteran ambulated with a 
normal gait achieving a reciprocating heel toe gait pattern.  
There was no noted muscle atrophy of the lower extremities.  
Sensation was intact through all branches of the tibial 
nerve.  Evaluation of the hindfoot showed a supple subtalar 
joint.  Range of motion of the left ankle was plantar flexion 
to 40 degrees and dorsiflexion to 17 degrees.  Range of 
motion of the right ankle was plantar flexion to 40 degrees 
and dorsiflexion to 20 degrees.  She had a supple midfoot 
with supination and pronation and had no pronounced 
discomfort on passive range of motion.  She had well healed 
scars over the dorsum of the right foot involving the 5th 
toe.  The skin was nonadherent to underlying structures.  
There was another well healed scar at the base of the 3rd 
metatarsal with no underlying adherence of soft tissues.  The 
left foot showed a well healed scar at the level of the 5th 
toe.  She had 5/5 motor strength, ankle dorsiflexion, ankle 
plantar flexion, and great toe extension.  On weight bearing, 
she did have a slight loss of her medial arch, but was able 
to recreate the arch on toe raise.  There was no evidence of 
mallet, hammer or claw toe deformity.  There were no 
pronounced gross changes consistent with arthritis.  There 
was no evidence of hallux deformities.  X-rays of the feet 
showed no evidence of arthritic changes.  Pursuant to a 
request in the Board's April 2001 remand, the examiner 
specifically characterized the foot disabilities.  The 
examiner indicated that based on the current examination, 
residuals of the veteran's foot injury were mild.  Further, 
it was specifically noted by the examiner that the foot 
disabilities could not be considered of a moderately severe 
or severe degree.  

Analysis

Right foot disability 

(i) Schedular rating 

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating.  Overall, the current 
manifestations associated with the service-connected right 
foot disability more nearly approximate the criteria for the 
10 percent evaluation provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, namely moderate disability.  
Specifically, the record reflects that although the veteran 
complains of pain in the right foot, clinical evaluations by 
VA in 1999 and 2001 revealed the right foot to be essentially 
normal.  There was no fixed deformity or loss of muscle 
strength.  There was also no X-ray evidence of degenerative 
changes.  The veteran's gait was normal.  Range of motion of 
the right foot and ankle was normal.  See 38 C.F.R. § 4.71, 
Plate II (normal ranges of ankle motion are from 0 to 20 
degrees dorsiflexion, and from 0 to 45 degrees plantar 
flexion).  The 2001 VA examiner described the impairment due 
to the right foot disability as mild.  There is no evidence 
of disuse atrophy or weakness which might be supportive of a 
finding of moderately severe foot injury.  Under these 
circumstances, the Board concludes that the disability cannot 
be characterized as "moderately severe" or that moderate 
severity is approximated.  Thus, under Diagnostic Code 5284, 
an increased rating is not warranted. 

The Board has also evaluated the evidence under Diagnostic 
Code 5283 [malunion or nonunion of tarsal or metatarsal 
bones].  However, X-rays have not revealed any malunion or 
nonunion of the fractured bones, and none has been identified 
on physical examination.  Thus, the use of Diagnostic Code 
5283 is not for application in this case.

For the reasons and bases stated above, the Board finds that 
the currently assigned 10 percent evaluation pursuant to 
Diagnostic Code 5284 for the right foot disability is the 
most appropriate in this case.  

(ii) DeLuca considerations 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2002).

In this case, however, although the July 1999 VA examination 
noted that the veteran has increased pain and decreased 
endurance on use of the right foot, the Board finds, based on 
the essentially negative findings on clinical evaluation by 
VA in January 2002, that the current 10 percent rating 
adequately compensates the veteran for any additional 
functional impairment attributable to the right foot 
disability.  Specifically, there is no evidence of functional 
loss such as incoordination, weakness and fatigability 
consistent with a moderately severe or severe foot disability 
warranting the assignment of a disability rating higher than 
the currently assigned 10 percent. 
  
Accordingly, the Board finds that the medical evidence of 
record does not support a rating in excess of 10 percent for 
the right foot disability under DeLuca and the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

(iii) Extraschedular evaluation

In the February 2000 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2002) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2002).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
her representative.  Indeed, it does not appear that the 
veteran is contending that the right foot disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has been hospitalized 
since service.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the evidence of record to 
indicate that the current disability caused impairment with 
employment over and above that contemplated in the current 10 
percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  The Board therefore has determined that referral 
of the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Left foot disability

(i) Schedular rating

As with the right foot discussed above, the evidence reflects 
that notwithstanding the complaints of pain, objective 
findings show that the left foot is essentially normal.  The 
1999 and 2001 VA examinations showed no fixed deformity, loss 
of muscle strength or X-ray evidence of degenerative changes.  
The veteran's gait was normal.  Range of motion of the left 
ankle was 17 degrees dorsiflexion and 40 degrees plantar 
flexion.  These measurements reflect essentially normal range 
of motion.  See 38 C.F.R. § 4.71, Plate II.  The 2001 VA 
examiner described the impairment due to the left foot 
disability as mild.  As such, the evidence does not support a 
compensable evaluation under Diagnostic Code 5284, which 
requires "moderate" impairment for a 10 percent rating.  

The Board has also evaluated the evidence under Diagnostic 
Code 5283 [malunion or nonunion of tarsal or metatarsal 
bones].  However, X-rays have not revealed any malunion or 
nonunion of the fractured bones, and none has been identified 
on physical examination.  Thus, the use of Diagnostic Code 
5283 is not for application in this case.

(ii). DeLuca considerations

The July 1999 VA examination reported that the veteran has 
increased pain and decreased endurance with use of the left 
foot for extended periods.  As described above, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 in essence allow for 
the assignment of additional disability for functional loss 
due to pain.  For this reason, although the assignment of a 
compensable evaluation is not warranted under the schedular 
criteria, the Board finds that the evidence supports a 10 
percent rating under DeLuca, because the medical and other 
evidence of record indicates that the veteran's left foot 
pain arguably caused moderate functional loss.  There is no 
evidence of moderately severe or severe functional loss, and 
thus a disability rating in excess of 10 percent is not 
warranted under DeLuca.  

(iii) Extraschedular evaluation

In the February 2000 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2002) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].

As discussed above, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See 38 C.F.R. 3.321(b)(1) (2002).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
her representative.  Indeed, it does not appear that the 
veteran is contending that the left foot disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has been hospitalized 
since service.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the evidence of record to 
indicate that the current disability caused impairment with 
employment over and above that contemplated in the 10 percent 
rating being assigned.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

3.  Entitlement to an increased (compensable) disability 
rating for pelvic inflammatory disease.

Specific rating criteria

The veteran's service-connected pelvic inflammatory disease 
is currently evaluated as noncompensably disabling under 
Diagnostic Code 7614, which contemplates fallopian tube, 
disease, injury, or adhesions of (including pelvic 
inflammatory disease).  

The general rating formula for disease, injury, or adhesions 
of female reproductive organs (Diagnostic Codes 7610 through 
7615) provides that where symptoms do not require continuous 
treatment, a noncompensable rating is assigned.  Where 
symptoms require continuous treatment, a 10 percent rating is 
warranted.  Where symptoms are not controlled by continuous 
treatment, a 30 percent rating is warranted.  38 C.F.R. § 
4.116 (2002).  



Factual background

In a January 1992 decision, the Board granted service 
connection for pelvic inflammatory disease.  Thereafter, in 
July 1992, the RO assigned a noncompensable evaluation for 
pelvic inflammatory disease.  The veteran's claim for an 
increased rating for her service-connected pelvic 
inflammatory disease was received on May 19, 1999.  

VA and private treatment records dated from 1989 to 2001 
reflect frequent treatment for a variety of gynecological 
problems, most prominently uterine fibroids and infertility.  
The records reflect no diagnosis of or treatment for pelvic 
inflammatory disease.  

VA examination on January 7, 2002, noted that the veteran had 
no discomfort at the time.  VA examination on September 16, 
2002, noted that the veteran was doing fine and had had no 
more pain or discomfort due to pelvic inflammatory disease.  

Analysis

(i) Schedular rating 

In the instant case, the veteran maintains that her current 
rating is not high enough for the amount of disability that 
her pelvic inflammatory disease causes her.  For reasons 
stated below, however, it is the Board's conclusion that a 
compensable evaluation for pelvic inflammatory disease is not 
warranted.  

While the veteran did have symptoms which are characteristic 
of pelvic inflammatory disease in service, the post-service 
medical evidence is not indicative of symptoms requiring 
continuous treatment.  Indeed, there is no indication in the 
medical records that the veteran currently experiences pelvic 
inflammatory disease.

Significantly, VA and private treatment records show that 
although the veteran was treated intermittently between 1998 
and 2001 for a variety of gynecological problems, including 
infertility and uterine fibroids, the veteran's problems were 
never attributed to pelvic inflammatory disease.  Since there 
is no evidence that the veteran currently suffers from pelvic 
inflammatory disease and/or that she receives continuous 
treatment for any residuals, the preponderance of the 
evidence is against a 10 percent evaluation under Diagnostic 
Code 7614.

To the extent that the veteran herself is attempting to 
ascribe certain symptomatology to her service-connected 
pelvic inflammatory disease, it is well-established that the 
veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board is of course aware that it is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and that attributed to a 
service-connected disability in the absence of medical 
evidence which does so. See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996). In this case, however, there is medical evidence 
of record which clearly indicates that there are no current 
manifestations of pelvic inflammatory disease.

In short, for the reasons stated above, the Board concludes 
that a compensable disability rating is warranted for the 
veteran's service-connected pelvic inflammatory disease.

(ii) Extraschedular rating

In the February 2000 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2002) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
her representative.  Indeed, it does not appear that the 
veteran is contending that the pelvic inflammatory disease 
creates an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for her disability.  Indeed, it 
does not appear from the record that she has been 
hospitalized during the appeals period.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
current evidence of record to indicate that the current 
disability caused impairment with employment over and above 
that contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 10 percent for the right foot disability.  
The Board finds, however, that a 10 percent rating, and no 
more, is warranted for the left foot disability.  The Board 
also finds that the preponderance of the evidence is against 
a compensable evaluation for pelvic inflammatory disease.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of an osteotomy and neurectomy of the third metatarsal and 
arthroplasty of the fifth toe of the right foot is denied.  

Entitlement to a 10 percent rating for residuals of a 
matricectomy of the first and fifth toenails and arthroplasty 
of the fifth toe of the left foot is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to an increased (compensable) evaluation for 
pelvic inflammatory disease is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

